Appeal from a decision of the Workers’ Compensation Board, filed May 25, 1994, which ruled that Hamilton Gardens Owners Corporation was claimant’s employer.
Prior to his injury, claimant was a building manager at an apartment complex. The complex was owned by Hamilton Gardens Owners Corporation and operated by Mark Greenberg Real Estate, Inc. After a hearing, the Board found that Hamilton was claimant’s employer under the Workers’ Compensation Law. Upon review of the record, we find that the Board’s decision was supported by substantial evidence. Although there was evidence that Greenberg provided claimant with equipment, tools and supplies, delivered him his paycheck and even notified him of his termination, there was further evidence that Greenberg was Hamilton’s managing agent, that Hamilton was listed as claimant’s employer on his W-2 form and that Hamilton’s Board of Directors maintained the ultimate authority and control over important aspects of claimant’s employment, including his hiring, salary and termination. In view of this, we affirm the Board’s decision.
Cardona, P. J., Mikoll, Crew III, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.